Exhibit 10.1 EMPLOYMENT AGREEMENT THIS AGREEMENT (the “ Agreement ”) is made and entered into by and between WASHINGTON PRIME GROUPINC., an Indiana corporation (the “ Company ”), and LOUIS G. CONFORTI (the “ Executive ”), as of October6, 2016 (the “ Effective Date ”). WHEREAS, the Company and the Executive previously entered into an Agreement, dated as of June 20, 2016, (the “ Prior Agreement ”), under which the Executive has served as Interim Chief Executive Officer of the Company; and WHEREAS, the Company and the Executive desire to set forth in writing the terms and conditions of their agreement and understanding with respect to the employment of the Executive as its Chief Executive Officer as of the Effective Date, on the terms and conditions, and for the consideration, hereinafter set forth. NOW, THEREFORE,IT IS HEREBY AGREED AS FOLLOWS: 1. Term . The Company hereby agrees to employ the Executive, and the Executive hereby agrees to serve the Company and Washington Prime Group, L.P. (the “ Partnership ”), subject to the terms and conditions of this Agreement, for the period commencing on the Effective Date and ending on December 31, 2019, unless earlier terminated pursuant to Section 3 hereof (the “ Employment Period ”, which shall include any renewals thereof); provided , that, on December 31, 2019 and each annual anniversary of such date thereafter (such date and each annual anniversary thereof, a “ Renewal Date ”), unless previously terminated in accordance with the provisions of Section3 hereof, the Employment Period shall be automatically extended so as to terminate one year from such Renewal Date unless, at least 120 days prior to the Renewal Date, either party shall give written notice to the other that the Employment Period shall not be so extended. 2. Terms of Employment . (a) Position and Duties . (i)
